DETAILED ACTION
	This Office action is responsive to communication received 10/11/2022 – Power of Attorney and Statement Under 37 CFR 3.73; 11/14/2022 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 10-11 and 13 have been canceled, as directed.
	Claims 1-9, 12 and 14-20 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 10300349; 9555294; 9168432; 8608587; 11058930; and 10695625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	In the arguments received 11/14/2022, the applicant contends that the primary references to Snyder (USPN 8,360,900) does not teach or suggest a plurality of crown turbulators that are oriented at a same oblique angle between 20 and 70 degrees to the leading edge.  The applicant argues that Snyder instead shows crown fins that may be viewed as diverging away from one another in a back-to-front direction toward the leading edge, or viewed as converging toward one another in a front-to-back direction toward the rear region.  The applicant argues that having the crown turbulators or fins identified in Snyder by the Office would not function as intended if the fins in Snyder were modified to be oriented at a same oblique angle to the leading edge, and further arguing that Snyder would not be able to achieve a laminar airflow without the fins narrowing from a wider front region to a narrower rear region transition.  The applicant further contends that it would not have been obvious to modify the Snyder club head using the teachings in Kim (USPN 8,753,224) because Kim only discusses aerodynamic features located rearward of a crown apex.  The applicant argues that Kim does not teach or suggest any type of aerodynamic feature located forward of the crown apex and that Kim further does not teach or suggest that a plurality of crown turbulators is oriented at a same oblique angle between 20 and 70 degrees to the leading edge.  
	IN RESPONSE:
In response to the applicant’s arguments that Snyder fails to show a plurality of crown turbulators that are oriented at a same oblique angle between 20 and 70 degrees to the leading edge, it is noted that the claims only require “wherein each of the plurality of crown turbulators is oriented at an oblique angle between 20 and 70 degrees to the leading edge, wherein each of the plurality of crown turbulators is oriented at the same oblique angle” (claim 1) and “wherein each of the plurality of crown turbulators is oriented at an oblique angle between 20 and 70 degrees to the leading edge” (claim 12).  The claims do not specify that the crown turbulators do not follow a path of divergence or convergence between the leading edge and the rear region of the crown of the club head.  The claims do not further specify that, for instance, a same oblique angle with respect to the leading edge for each of the crown turbulators exists along an entire length of the turbulators from the leading edge to the rear region.  Rather, the claims only require that the angle that each of the turbulators makes at the leading edge be the same oblique angle.  It is further noted that claim 12 does not even recite any language directed to “a same oblique angle”.  Also, considering that the claims are cast in open terminology (i.e., a golf club head “comprising”), it is clear that the crown turbulators may indeed form a different angle(s) at portions located away from the leading edge. 
Here, in at least one example provided by Snyder, each ridge (30) appears to be oriented at the same angle with respect to a y-axis centerline and at the leading edge.  See annotated FIG. 6C, below.  
		
    PNG
    media_image1.png
    543
    840
    media_image1.png
    Greyscale

Moreover, Snyder provides a number of configurations for the arrangement of the fins or  turbulators.  Responding to the applicant’s arguments that Snyder would not be able to achieve a laminar airflow without the fins narrowing from a wider front region to a narrower rear region transition, the applicant’s attention is directed to the example in FIG. 6D in Snyder, wherein the angle made by the turbulators (30) at the leading edge appears to be the same, despite the fact that the remaining portion(s) of the turbulators (30) may curve or change direction or otherwise converge toward one another as the turbulators approach the rear region of the crown.  In fact, Snyder goes into great detail to discuss that the angles to which the turbulators are oriented with respect to a centerline may be varied within a rather wide range of angles and still provide the necessary laminar flow.  See col. 6, line 50 through col. 7, line 16 in Snyder.  Given that Snyder discloses a number of examples that detail how the angles between adjacent turbulators or fins may be varied over a wide range of angles, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide a suitable angle for each turbulator (30) at the leading edge in order to enhance the performance of the club head.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It would appear that the selection of a suitable oblique angle would have been obvious to determine through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Insofar as the further teachings gleaned from Kim, the fact that Kim discloses an aerodynamic feature located generally to the rear of the crown apex of the club head, as opposed to a location forward of the crown apex, is irrelevant when considering the combination of Kim with Snyder.  The Kim aerodynamic device is intended to be installed on a wood-type golf club head and is configurable to match a contour of the golf club head and may be made from any one or more known materials.  Likewise, the claimed golf club head of the instant application may essentially be considered to be a golf club head upon which the claimed crown turbulators are disposed and affixed.  The claimed golf club head includes the usual and customary features (i.e., a face portion, a rear portion, a heel portion, a toe portion, a sole portion, a crown portion, a leading edge, etc.), with the remaining claimed features referring to the configuration, arrangement and placement of the crown turbulators.  With the claims requiring that the crown turbulators be fixedly attached using adhesive and composed of a plastic or composite material, it would seem quite obvious that the skilled artisan would have looked to a teaching, such as is found in Kim, to understand how to attach an aerodynamic crown feature to a wood-type golf club head body.  Combining the Snyder and Kim teachings would appear to encompass nothing more than the use of a known technique (i.e., using adhesive to attach an aerodynamic feature to a wood-type golf club head body, as taught by Kim) to improve similar devices (i.e., Snyder shows a similar wood-type golf club head body and includes an aerodynamic crown feature) in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   Here, having removably attachable ridges or crown turbulators in the Snyder club head would have made it easier to replace a damaged ridge.  Moreover, having a ridge made from a material that is different from the material of the remainder of the club head would have made it easier to manufacture and/or customize the shape of the ridges, as opposed to forming the ridges integrally with the club head (e.g., ridges formed from a composite material could easily be injection-molded into a specific shape, while a casting operation could be more efficiently utilized for the club head body made of metal material).   Moreover, selection of a specific material for the turbulators (30) based on the properties of any known material selected would have been an obvious choice for one of ordinary skill in the art and before the effective filing date of the claimed invention.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  

FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
/
/
/
/
/
/
/
Claims 1-6, 9, 12, 14-17 and 20 STAND rejected under 35 U.S.C. 103 as being unpatentable over Snyder (USPN 8,360,900). 
Reference is made to annotated FIG. 6A, below: 
    PNG
    media_image3.png
    623
    1146
    media_image3.png
    Greyscale

As to claim 1, Snyder shows a golf club head (14) comprising: a face portion (17) defining a loft plane, a rear portion (22) opposite the face portion, a heel portion, a toe portion opposite the heel portion, a sole portion (28), a crown portion (18), a leading edge positioned between the face portion and the crown portion; the leading edge portion defining a leading edge plane forming a leading edge angle with the loft plane; and an apex positioned at a highest point on the crown portion; an x-axis extending through a center of the face portion; wherein the x-axis is parallel to the face portion; a plurality of crown turbulators (i.e., drag-reduction features 30) projecting outwardly from the crown portion positioned at least partially between the leading edge and the apex; each crown turbulator (30) extending at least partially between the face portion (17) and the rear portion (22) to define a turbulator length; each crown turbulator (30) extending a distance at least partially between the heel portion and the toe portion to define a turbulator width; wherein the turbulator length is substantially greater than the turbulator width; each crown turbulator extending outward from the crown to define a turbulator height; each crown turbulator (30) having a turbulator front portion defining a portion of the turbulator closest to the face portion (17), the turbulator front portion of the turbulator being at least partly located on the leading edge portion and between the leading edge plane and the rear portion (22). Note that each of the plurality of crown turbulators is oriented at the same oblique angle.  Here, each ridge (30) appears to be oriented at the same angle with respect to a y-axis centerline.  See annotated FIG. 6C, below.  
		
    PNG
    media_image1.png
    543
    840
    media_image1.png
    Greyscale

Although Snyder does not explicitly disclose “wherein each of the plurality of crown turbulators is oriented at an oblique angle between 20 and 70 degrees to the leading edge”, Snyder does provide ample teaching for shaping and sizing the ridges (i.e., fins 32) in order to enhance the aerodynamic efficiency of the club head.  See col. 6, line 33 through col. 9, line 51. Here, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide each turbulator (30) with a suitable angle with respect to the leading edge in order to enhance the performance of the club head.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Moreover, the specific claimed angle for the orientation of the turbulator with respect to the leading edge is not deemed critical. It would appear these values (i.e., “an oblique angle between 20 and 70 degrees to the leading edge” would have been obvious to determine through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claim 2, the turbulator width of each crown turbulator (30) decreases from the leading edge toward the rear portion (22). See FIG. 6C. 
As to claim 3, the space between each adjacent crown turbulator (30) is substantially greater than the turbulator width of each crown turbulator (30) that defines the space.
As to claim 4, the turbulator width of each crown turbulator (30) is less than the turbulator length. See FIG. 6C.
	As to claim 5, the turbulator length of at least one crown turbulator (30) of the plurality of crown turbulators is linear.  See FIG. 6C. 
	As to claim 6, the turbulator length of at least one crown turbulator (30) of the plurality of crown turbulators is curved. See FIG. 6D. 
	As to claim 9, the turbulator front portion of each crown turbulator is separated from an adjacent crown turbulator by a turbulator separation distance, measured from each turbulator leading edge.  See annotated FIG. 6C, herein above. 
	As to claim 12, reference is made to the annotated version of FIG. 6A, provided under claim 1 supra.   Snyder shows a golf club head (14) comprising: a face portion (17) defining a loft plane, a rear portion (22) opposite the face portion, a heel portion, a toe portion opposite the heel portion, a sole portion (28), a crown portion (18), a leading edge positioned between the face portion and the crown portion; the leading edge portion defining a leading edge plane forming a leading edge angle with the loft plane; and an apex positioned at a highest point on the crown portion; an x-axis extending through a center of the face portion; wherein the x-axis is parallel to the face portion; a plurality of crown turbulators (i.e., drag-reduction features 30) projecting outwardly from the crown portion positioned at least partially between the leading edge and the apex; each crown turbulator (30) extending at least partially between the face portion (17) and the rear portion (22) to define a turbulator length; each crown turbulator (30) extending a distance at least partially between the heel portion and the toe portion to define a turbulator width; wherein the turbulator length is substantially greater than the turbulator width; each crown turbulator extending outward from the crown to define a turbulator height; wherein each turbulator height of each crown turbulator decreases from the leading edge toward the rear portion (i.e., while the height decrease is shown in FIG. 6A, applicant’s attention is directed to FIG. 6E for an even more definitive showing that the height of each crown turbulator 30 decreases from the leading edge toward the rear portion 22); and wherein each turbulator width of each crown turbulator decreases from the leading edge toward the rear portion (i.e., see FIG. 6C); each crown turbulator (30) having a turbulator front portion defining a portion of the turbulator closest to the face portion (17), the turbulator front portion of each crown turbulator is separated from an adjacent crown turbulator by a turbulator separation distance measured from each turbulator leading edge.  See annotated FIG. 6C provided under claim 1, supra. 
Although Snyder does not explicitly disclose “wherein each of the plurality of crown turbulators is oriented at an oblique angle between 20 and 70 degrees to the leading edge”, Snyder does provide ample teaching for shaping and sizing the ridges (i.e., fins 32) in order to enhance the aerodynamic efficiency of the club head.  See col. 6, line 33 through col. 9, line 51. Here, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide each turbulator (30) with a suitable angle with respect to the leading edge in order to enhance the performance of the club head.  In Gardner v. TEC  Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Moreover, the specific claimed angle for the orientation of the turbulator with respect to the leading edge is not deemed critical. It would appear these values (i.e., “an oblique angle between 20 and 70 degrees to the leading edge” would have been obvious to determine through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
As to claim 14, the space between each adjacent crown turbulator (30) is substantially greater than the turbulator width of each crown turbulator (30) that defines the space.
As to claim 15, the turbulator width of each crown turbulator (30) is less than the turbulator length. See FIG. 6C.
	As to claim 16, the turbulator length of at least one crown turbulator (30) of the plurality of crown turbulators is linear.  See FIG. 6C. 
	As to claim 17, the turbulator length of at least one crown turbulator (30) of the plurality of crown turbulators is curved. See FIG. 6D. 
	As to claim 20,  the plurality of crown turbulators are clearly offset from one another. In other words, the crown turbulators are not lined-up along a single longitudinal axis or located within a same plane.  Rather, the crown turbulators (30) are located at separate portions of the crown surface to either side of a central axis.  

Claims 7, 8, 18 and 19 STAND rejected under 35 U.S.C. 103 as being unpatentable over Snyder (USPN 8,360,900) in view of Kim (USPN 8,753,224). The patent to Snyder lacks the feature wherein each crown turbulator is fixedly attached to the crown of the golf club head by adhesion (claims 7 and 18) and further lacks the feature wherein the plurality of crown turbulators are composed of a plastic or composite material, and are a different material than the golf club head (claims 8 and 19).  Kim teaches an arrangement in which a spoiler (60) used for controlling the aerodynamics properties of a wood-type golf club head may be removably attached to the crown portion of a club head via removable adhesives or other suitable fasteners.  The spoiler (60) may also be fabricated from a material that is diverse to the material that makes up the golf club head.  See col. 4, lines 1-12 in Kim.  In view of the patent to Kim, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Snyder by removably attaching the ridges (i.e., fins 30) that make up the drag reduction feature to the top crown surface of the club head so that the aerodynamic attributes of the club head may be modified as needed.  For example, having removably attachable ridges would have made it easier to replace a damaged ridge.  Moreover, having a ridge made from a material that is different from the material of the remainder of the club head would have made it easier to manufacture and/or customize the shape of the ridges, as opposed to forming the ridges integrally with the club head (e.g., ridges formed from a composite material could easily be injection-molded into a specific shape, while a casting operation could be more efficiently utilized for the club head body made of metal material).   Moreover, selection of a specific material for the turbulators (30) based on the properties of any known material selected would have been an obvious choice for one of ordinary skill in the art and before the effective filing date of the claimed invention.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 28, “the same oblique angle” lacks proper antecedent basis.  The phrase might be construed as referring to a different angle.  Why not say --wherein the oblique angle at which each of the plurality of crown turbulators is oriented is the same--.   In this manner, the language --the oblique angle-- refers back to the originally claimed an oblique angle, as recited in line 26.   Alternatively, the phrasing of lines 26-27 could be drafted to instead read --wherein each of the plurality of crown turbulators is oriented at an identical oblique angle between 20 and 70 degrees to the leading edge-- after which line 28 could be deleted in its entirety.  
As to claims 2-9, these claims share the indefinites of claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711